department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra t pe date employer_identification_number legend a b c x dear ----------------- we have considered a's request for a ruling regarding approval of a proposed set-aside of a's undistributed_income for the year that ended on date under the suitability test of sec_4942 of the internal_revenue_code and sec_4942 a -3 b of the foundation and similar excise_taxes regulations the amount of the requested set-aside is dollar_figurex a is exempt under sec_501 of the code and is a private_foundation under sec_509 of the code a seeks a ruling allowing it to set-aside funds to be paid in support of a scholarship program this program will be administered by an unrelated 501_c_3_organization c in late a was contacted by b about the prospect of a making a significant contribution to fund a scholarship program between late and early a committed to the contribution of approximately dollar_figurex the commitment is to be made to and administered by c a c public charity which has knowledge and experience with such programs the dollar_figurex was paid on date a’s commitment will be used by c to fund the following undertakings of b support of religious studies by students in hostile contexts training indigenous church leaders and supporting a series of theological mission workshops the funding of a scholarship and training program of this magnitude--involving the direct support of dozens of students across the globe-was an unfamiliar undertaking for a however a had some level of confidence that this project would be feasible based on c’s knowledge and experience with such scholarship programs against this backdrop a determined that it would be most prudent to retain the funds until it had time to evaluate requests from a number of individual grantee scholars and get a sense of both the bona fides of the program and its charitable outcomes however given the remote locations and difficult conditions under which the grantees were residing it was clear that these reports would not be fully available until after date accordingly a has elected to treat dollar_figurex as a set_aside for this program for the year law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4942 of the code imposes excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code provides that in general a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described in sec_170 of the code which includes charitable purposes sec_4942 of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 of the code sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set- aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 of the code is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that its suitability test for a set- aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made the regulation cites as an example of a suitable project a plan to provide matching grants sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside rev_rul 1975_2_cb_450 holds that a private_foundation whose primary activity is the making of renewable scholarships and fixed sum research grants that normally run for three years for which payments have been made annually from current income may not treat set-aside amounts representing the maximum for each grantee from which the annual payments will be made as qualifying distributions under sec_4942 of the code analysis a has sought timely approval of its set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations a's set-aside of 85x for a specific project is within the charitable purposes of sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations a represented that its income to be set_aside for this specific project will be paid out for this project within months from the time when the first amount is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations indeed a has represented that the funds were distributed by the end of a's project is better accomplished by this set-aside of income rather than by immediate payment under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations because this set-aside will allow it to perform due diligence by reviewing the reports and requests from the ultimate individual scholar grantees which because of the difficult communications problems involved could not be done within the normal period allowed for year grants the circumstances here are somewhat unique and unusual and are readily distinguishable from rev_rul 1975_2_cb_450 accordingly we rule that a's amounts of income of up to 85x dollars to be set_aside for the purpose of providing funding for the above described scholarship program will be a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3b of the regulations in its tax_year when such amount is set_aside sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely s debra j kawecki manager exempt_organizations technical group enclosure notice
